Citation Nr: 1810819	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  17-55 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the May 1944 rating decision denying entitlement to service connection for constitutional psychopathic inferiority without psychosis.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel

INTRODUCTION

The Veteran served on active duty from December 1943 to May 1944.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2017 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Entitlement to service connection for constitutional psychopathic inferiority without psychosis was denied in a May 1944 rating decision on the basis that the condition was in the nature of a constitutional or developmental abnormality and not a disability within the meaning of U.S. law.

2.  The May 1944 rating decision was accurately supported by the evidence of record at that time and was consistent with the laws and regulations then in effect.


CONCLUSION OF LAW

The May 1944 decision that denied entitlement to service connection for constitutional psychopathic inferiority without psychosis was not clearly and unmistakably erroneous.  38 U.S.C. §§ 5110, 7105 (2012); 38 C.F.R. §§ 3.104, 3.105 (2017); Schedule for Rating Disabilities, The Psychoses & Psychoneurotic States (1933).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to claims involving clear and unmistakable error, and no discussion of the duty to notify and assist is required.  Livesay v. Principi, 15 Vet. App. 165 (2001).

In March 2017, the Veteran asserted that there was clear and unmistakable error (CUE) in the May 1944 rating decision because the Veteran's December 30, 1943 entrance examination showed no evidence of a psychiatric condition, and the RO failed to apply the presumption of soundness when it determined that the Veteran's nervous condition was in the nature of a constitutional or developmental abnormality and not a disability.  The Veteran's argument referenced the April 1944 Report of Medical Survey which stated that an outside source had reported the Veteran was nervous all his life and indicated that the Veteran's psychiatric condition existed prior to and was not aggravated by service.

Unappealed rating decisions are final.  38 U.S.C. § 7105 (2012).  A final rating decision is not subject to revision on the same factual basis except by appellate authorities, or on the basis of CUE.  38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).

In determining whether a prior determination involves CUE, three primary factors are considered: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory-regulatory provisions at the time were not correctly applied; (2) the error must be "undebatable" and, if it had not been made, would have manifestly changed the outcome; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

In determining whether there is CUE, the doctrine of reasonable doubt under 38 U.S.C. § 5107(b) (2012) is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell v. Principi, 3 Vet. App. at 314. 

In this case, the Board has reviewed the evidence of record, and does not find that any CUE existed in the May 1944 rating decision.

The Veteran's service records show that he received an early medical discharge.  
The Veteran's April 1944 Report of Medical Survey stated that the Veteran was admitted to a Naval Hospital complaining of nervousness and being sick in his stomach all of his life.  The Veteran had been treated for fainting spells for several years, and in 1938 he was treated for black outs and nervousness.  The Veteran reported having terrifying nightmares and being unable to work because he could not tolerate noise and tension.  Psychiatric examination revealed an "obviously immature and inadequate patient" with flattened aspect and limited ability to answer questions.  He was diagnosed with a "profound personality disorder, constitutionally determined," also characterized as "constitutional psychopathic inferiority without psychosis."  

In May 1944, the Veteran submitted a claim of entitlement to service connection for a psychiatric disorder aggravated by service.

A May 15, 1944 rating decision denied entitlement to service connection for constitutional psychopathic inferiority without psychosis on the basis that the condition was in the nature of a constitutional or developmental abnormality and not a disability within the meaning of U.S. law.

The Board acknowledges the Veteran's argument that the law and regulations in effect at the time of the Veteran's 1944 claim stated that "[a] preexisting injury or disease will be considered to have been aggravated by active military or naval service where there is an increase in disability during active service unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 C.F.R. § 2.1100 (1944).  

In this case, however, it is clear that the May 1944 rating decision did not deny the Veteran's claim on the basis that he had a disease that preexisted service and was not aggravated by his service.  Rather, the Veteran was found to have a personality disorder, and such a disorder was not eligible for compensation because it was a constitutional or developmental abnormality, and not a disability.

Consideration of whether CUE exists in a rating decision must be based on the record and law that existed at the time of the adjudication in question.  The medical evidence at the time of the May 1944 rating decision consisted primarily of the April 1944 Report of Medical Survey and accompanying VA treatment records which found that the Veteran had a profound personality disorder, constitutionally determined.  This clearly indicates that the examiner found that the Veteran's condition was a constitutional abnormality, and there was no contradictory medical evidence to this finding or other evidence indicating any other psychiatric diagnoses in existence at the time of the May 1944 rating decision.  

The RO's finding that the Veteran's personality disorder was not a disability under VA regulations correctly applied the regulations in effect at that time.  The Schedule for Rating Disabilities that was enacted in 1933 and was still in effect at the time of the Veteran's 1944 claim stated that "Neuropsychiatric conditions of hereditary, congenital, or developmental origin, such as constitutional psychopathic states and mental deficiencies, will not be considered as disabilities..."  Schedule for Rating Disabilities, The Psychoses & Psychoneurotic States (1933).  This regulation was later revised and recodified, and is similar to current VA regulations which state that congenital defects are not diseases or injuries within the meaning of relevant legislation.  38 C.F.R. § 3.303(c) (2017).  The RO appropriately applied this regulation to the medical evidence in existence at that time and found that the Veteran did not have a psychiatric disability which was eligible for VA compensation.  

It is clear to the Board that the correct facts, as they were known at the time, were before the RO adjudicator, and there is no indication that the correct statutory or regulatory provisions were not followed.  The Board finds no undebatable error which would have manifestly changed the outcome of the May 1944 decision.

In sum, the Board finds that the RO had a valid basis for its interpretation of the medical evidence in the record at the time of the May 1944 rating decision and correctly applied the relevant law and regulations which were in effect.  The May 1944 rating decision was not clearly and unmistakably erroneous, and the appeal is denied.


ORDER

A May 1944 rating decision which denied entitlement to service connection for constitutional psychopathic inferiority without psychosis was not clearly and unmistakably erroneous.  The motion to revise that decision is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


